Case 1:19-cv-00444-MAC-KFG Document 28 Filed 08/03/20 Page 1 of 2 PageID #: 1679




  UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


  TIM WHATLEY                                      §
  and SHEILA WHATLEY,                              §
                                                   §
                  Plaintiffs,                      §
                                                   §
   versus                                          §    CIVIL ACTION NO. 1:19-CV-444
                                                   §
   GREAT LAKES INSURANCE, SE,                      §
   and MCCLELLAND & HINE, INC.,                    §
                                                   §
                 Defendants.                       §

             MEMORANDUM ORDER ADOPTING ON MOTION TO DISMISS

         The court referred this matter to United States Magistrate Judge Keith F. Giblin for

  consideration and recommended disposition of case-dispositive motions. On July 6, 2020, Judge

  Giblin issued a report and recommendation on the defendant Great Lakes Insurance, SE’s motion

  to dismiss. He recommended that the Court grant the motion in part and deny it in part. The

  magistrate judge recommended that the Court grant the motion as to the dismissal of defendant

  McClelland and Hine, Inc., and the Plaintiffs’ common law negligence cause of action. He found

  that the motion should be denied on the Plaintiffs’ claims for breach of contract, violations of the

  Texas Insurance Code, and violations of the Texas Deceptive Trade Practices Act (DTPA) against

  the defendant insurer, Great Lakes Insurance, SE.

         No party has objected to the magistrate judge’s recommendation. After review, the Court

  finds that Judge Giblin’s findings and recommendations should be accepted. The Court ORDERS

  that the report and recommendation (#27) is ADOPTED. The Court further ORDERS that the

  defendant’s motion to dismiss (#15) is GRANTED in part and DENIED part. The Plaintiffs’

  claims against defendant McClelland and Hine, Inc., are dismissed, with prejudice. The Clerk
Case 1:19-cv-00444-MAC-KFG Document 28 Filed 08/03/20 Page 2 of 2 PageID #: 1680



  is directed to terminate McClelland and Hine, Inc., as an active party defendant.              The

  plaintiffs’ negligence claim is also dismissed in its entirety with prejudice. Plaintiffs’ causes of

  action for breach of contract and violations of the Texas Insurance Code and DTPA

  asserted against defendant Great Lakes Insurance, SE, remain pending.


              SIGNED at Beaumont, Texas, this 3rd day of August, 2020.




                                                 ________________________________________
                                                             MARCIA A. CRONE
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
